                               IN THE U.S. DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

Casey Knox                                     *

On behalf of herself and                       *
others similarly situated
                                               *
       Plaintiffs
                                               *
v.                                                            Case No. 1:17-cv-01853-JMC
                                               *
Hooper’s Crab House, Inc., et al
                                               *
       Defendants

     MEMORANDUM AND ORDER GRANTING IN PART AND DENYING IN PART

             PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

       Plaintiff Casey Knox brought suit against Defendants Hooper’s Crab House, Inc., Pete

Shepard, Royette Shepard, Patrick Brady, and Ryan Intrieri (“collectively Defendants”) on behalf

of herself and all other similarly situated persons (collectively “Plaintiffs”) for alleged violations

of the Fair Labor Standards Act (“FLSA”) and related state laws in a so-called “hybrid”

class/collective action. On August 22, 2019, after conducting a fairness hearing, the Court entered

a final judgment approving the settlement of the matter and certifying the settlement class. (ECF

No. 157). Pursuant to the terms of their settlement agreement, the parties consented to be bound

by my determination as to the appropriate amount of attorneys’ fees and costs to be awarded to

Plaintiffs. (ECF No. 114-1 at 16). I have considered Plaintiffs’ Motion, Defendants’ Response in

Opposition thereto, and Plaintiffs’ Reply in support thereof. (ECF Nos. 159, 165 and 166). The

issue is fully briefed, and no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

foregoing reasons, I will grant Plaintiffs’ Motion in part, but will also reduce the requested amount

as detailed below. I will also deny Plaintiffs’ request for post-judgment interest.


                                                   1
    I.        BACKGROUND


          The pending dispute arises from the resolution of a “two-year long hybrid class/collective

action,” involving fifty1 workers, and recovery amounting to more than $400,000. (ECF No. 166

at 11). Plaintiffs request an award of attorneys’ fees in the amount of $440,049.00, as well as costs

and expenses in the amount of $21,478.16, for a total of $461,527.15, plus post-judgment interest

at the rate of 10% from August 22, 2019, through the date of payment. (ECF No. 159 at 49).

Defendants do not challenge the $21,478.16 in costs. Accordingly, the Court evaluates the fees

sought below.

    II.       LEGAL STANDARD

          Section 216(b) of the FLSA expressly provides that “in addition to any judgment awarded

to the plaintiff or plaintiffs,” the Court must “allow a reasonable attorney's fee to be paid by the

defendant, and costs of the action.” 29 U.S.C. § 216(b). Though a settlement is not a judgment,

attorneys’ fees are virtually always part of an FLSA resolution, and here the parties have

specifically provided for a binding determination of such fees by the Court as part of their

settlement agreement. (ECF 157).               In such cases, the Court is guided by a “reasonableness”

standard. Amaya v. Power Design, Inc., 2018 WL 690838, at *2 (D. Md. Feb. 2, 2018).

          The “lodestar” analysis outlined by the Supreme Court in Hensley v. Eckerhart, 461 U.S.

424 (1983), is the starting point for calculating an award of reasonable attorneys’ fees. Eastern

Associated Coal Corp v. Director, 724 F.3d 561, 570–71 (4th Cir. 2013). A lodestar amount is

defined as “a reasonable hourly rate multiplied by hours reasonably expended.” Grissom v. Mills


1
  Although Plaintiff contends that this action involved 84 workers, Counsel provides no support for such, and the
Court did not find such within the record. See, e.g., (ECF No. 149 at 1) (“Plaintiff Casey Knox . . . and on behalf of
the forty-nine initial ‘FLSA Opt-In’ Plaintiffs . . .”); (ECF No. 114 at 2) (“resulting in a total of forty-nine (49) FLSA
Opt-In Plaintiffs); (ECF No. 114-1 at 6) (“There are presently forty-nine 49 FLSA Opt-In Claimants plus Class
Representative.”); (ECF No. 102) (providing after conditional certification was granted, forty-seven putative class
members joined, and two more members sought to opt-in late).

                                                            2
Corp., 549 F.3d 313, 320 (4th Cir. 2008). In this Circuit, in arriving at an appropriate figure, courts

consider twelve so-called “Johnson” factors: These include:

       (1) [T]he time and labor required; (2) the novelty and difficulty of the questions;
       (3) the skill requisite to properly perform the legal service; (4) the preclusion of
       other employment by the attorney due to acceptance of the case; (5) the customary
       fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
       client or the circumstances; (8) the amount involved and the results obtained; (9)
       the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the professional relationship with the client;
       and (12) awards in similar cases.
Thompson, 2002 WL 31777631, at *6 n.19 (citing Johnson v. Georgia Highway Express, Inc., 488
F.2d 714, 717–19 (5th Cir. 1974)).

          When considering the total number of hours expended, the Court generally considers

factors one, two, and seven, although Defendants’ Opposition focuses primarily on factor one. In

assessing the reasonableness of the rates charged per hour, factors three, four, five, six, nine,

eleven, and twelve are potentially relevant, although Defendants’ Opposition chiefly addresses

factors three, five, nine and twelve (focusing mostly on a perceived lack of support for the rates

given the relative lack of experience of some counsel involved, and the rates for some of these

same counsel in other cases).

          Once a court determines the lodestar figure, courts “subtract fees for hours spent on

unsuccessful claims related to successful ones” and award “some percentage of the remaining

amount, depending on the degree of success enjoyed by the plaintiff.” Robinson v. Equifax

Information Servs., 560 F.3d 235, 244 (4th Cir. 2009). A trial court may exercise its discretion in

determining the lodestar amount because it possesses “superior understanding of the litigation,”

and the matter is “essentially” factual. Thompson, 2002 WL 31777631, at *6 n.18.

   III.      DISCUSSION

          As outlined above, there is a three-step process for awarding statutory fees under the FLSA.




                                                   3
At the outset, the Court notes that Defendants’ opposition does not argue for a reduction based on

the “most critical factor in determining the reasonableness of a fee award — the degree of success

obtained by the Plaintiff.” Hensley, 461 U.S. at 436–37. Rather, Defendants seek a forty percent

reduction overall, arguing that Plaintiffs’ lodestar calculation includes unreasonable hourly rates

and an unreasonable number of hours worked at virtually every stage of litigation. (ECF No. 165

at 9). Given that Plaintiffs’ degree of success apparently is not contested, the Court will address

Defendants’ arguments regarding rates and time spent.

               A. Reasonable Hourly Rate

       A court’s first task in determining an appropriate rate is to look to the prevailing markets

in the relevant community. Prusin v. Canton’s Pearls, LLC, 2019 WL 4438609, at *3 (D. Md.

Mar. 12, 2019). “The prevailing market rate may be established through affidavits reciting the

precise fees that counsel with similar qualifications have received in comparable cases;

information concerning recent fee awards by courts in comparable cases; and specific evidence of

counsel’s actual billing practice or other evidence of the actual rates which counsel can command

in the market.” Spell v. McDaniel 824 F.2d 1380, 1402 (4th Cir. 1987). See also Eastern

Associated Coal Corp, 724 F.3d at 572 (noting an attorneys’ prior fee awards may serve as a

“barometer” of the prevailing market rate).

       Here, Defendants take issue with the hourly rates requested by Plaintiffs’ Counsel. The

Plaintiffs were represented by seven attorneys from three separate law firms. (ECF No. 165 at 6).

As for the senior attorneys involved, Messrs. Hoffman, Warbasse, and Rubin, each seeks

compensation at the rate of $400 per hour. Counsel supports these rates in three ways: citing the

comparable skill, expertise, and reputations of similar law lawyers in similar cases; the submission




                                                 4
of a Declaration by each lawyer;2 and providing declarations from Sally Dworak-Fisher, Marc

Smith, and Mitchell I. Batt.

        Plaintiffs cite two recent fee decisions involving wage/hour lawyers with approximately

the same amount of experience as Hoffman. (ECF No. 159 at 40). Accordingly, they contend that

their rates are within the prevailing rates in the area for work of this nature. Plaintiffs further rely

on three affidavits. First, they rely upon an affidavit from Sally Dworak-Fisher, Esquire, who

indicates she is an attorney at the Public Justice Center (“PJC”), and is lead Attorney of the

Workplace justice Project of the PJC, which represents workers seeking to recover minimum and

overtime wages. (ECF No. 159-26 at 2). She testified that Counsel are experts in the field; the

recovery obtained in this case is a significant victory, and the hourly rate charged is within the

range of attorney’s fees provided by the Local Rules and are consistent with the hourly rates she

has been personally awarded. Id. Specifically, she notes that she has been involved in significant

litigation in this court, and recently it found her rate of $400 per hour to be reasonable (the same

rate sought by Messrs. Hoffman, Warbasse and Rubin here). Id. Declarations from experienced

local practitioners, Marc Smith and Mitchell Batt, who are familiar with Mr. Rubin and his work,

attest that the rate of $400 per hour is fair and reasonable, and consistent with market rates. Id. at

4; ECF Nos. 159-16 and 159-17. Defendants do not contest Mr. Warbasse’s rate. (ECF No. 165

at 6 n.2).

        Considering all of the above, the Court finds that there is specific evidence of the prevailing

market rates in the relevant community, which are consistent with Plaintiffs’ rates. Additionally,

these rates are well within the Court’s guidelines for attorneys with similar experience, as set forth

in this Court’s Local Rules. See L.R. App’x. B(3). Although Defendants reference previous


2
 Mr. Liew (ECF No. 159-12); Mr. Krafe (ECF No. 159-13); Mr. Warbasse (ECF No. 159-23); and Mr. Rubin (ECF
No. 159-14).

                                                   5
decisions affording a lower rate, the Court does not have the specifics of those matters before it

and, in any event, finds sufficient justification in the materials discussed above to justify the rates

for these senior lawyers. Accordingly, the Court finds that the rate of $400/hour is appropriate for

Messrs. Hoffman, Warbasse, and Rubin.

       Plaintiffs seek a rate of $205 per hour for the two associates of Hoffman Law (Liew and

Herbers), and $115 per hour for Hoffman Law’s law clerk, Mr. McGarry. (ECF No. 165 at 6).

Plaintiff notes that the rate of $205 per hour was approved by the Court in Dominguez v. Microfit

Auto Parts, 2019 WL 423503, at *6 n.4 (D. Md. July 31, 2019). (ECF No. 159 at 40). Further,

they attest that the fees requested are the same as Hoffman Law charges for the work-performed

by Liew, Herbers, and Kraff, and McGarry, for fee paying clients. (ECF No. 159 at 41).

       Mr. Liew is a May 2016 law school graduate, meaning in July of 2017 (when this lawsuit

was filed), Mr. Liew had been admitted to the Bar for slightly more than six months. Mr. Herbers,

as a 2015 graduate, would have just completed his first year. The Court’s own guideline for

lawyers with less than five years of experience is $150 to $225 per hour. L.R. App’x. B. The

experience of both lawyers falls towards the lower-end of this range. The Court does note that the

Hoffman firm operates in the Washington, D.C. market, and further recognizes that rates in that

market tend to be higher than those in the Baltimore market. Nonetheless, in light of their lack of

experience, and the involvement of senior lawyers in most aspects of this case, the Court believes

some downward adjustment is appropriate and that a reasonable rate under the circumstances is

$185/hour.

       As for Mr. McGarry, he is a 2019 graduate such that he would have been a first-year law

student when this case was filed. The Court does not have established rates for law clerks, but




                                                  6
believes that a rate similar to a paralegal rate is appropriate and will reduce his rate to $95/hours.

This is consistent with this Court’s reasoning in Prusin, discussed supra.

       In a similar vein, the Court will order a rate of $95/hour for all time designated as

“paralegal” time, both by Plaintiffs in their submission (ECF No. 159-15) and for any time entries

so reclassified as “paralegal time” by the Court as set forth below. Accordingly, Plaintiffs should

re-submit their fee bill reducing the rates for Messrs. Liew and Herbers to $185/hour, Mr. McGarry

to $95/hour, and any paralegal time to $95/hour.

                   B. Reasonableness of Hours Expended

       Once the Court has determined the hourly rates at which counsel should be compensated,

it turns to whether the number of hours expended are reasonable. The Supreme Court has said that

counsel is expected to exercise “billing judgment,” and that district courts “should exclude from

this initial fee calculation hours that were not reasonably expended.” Hensley, 461 U.S. at 434.

       In the pending dispute, Plaintiffs’ Counsel seeks compensation for 1558.4 hours of work.

In support of this request, they provide detailed time records. (ECF No. 159-3). Despite the

extensive detailed provided by Plaintiffs, Defendants broadly object to the reasonableness of the

hours expended and seek an across-the-board reduction of forty percent. Defendants advance

several arguments in support of their claim that the number of hours worked by Plaintiffs’ Counsel

were unreasonable. (ECF No. 165 at 9). These arguments are discussed in turn.

              I.      Comparison of Fees to Those of Defense Counsel

       First, Defendants maintain that the hours expended were unreasonable because of the stark

difference between such and the hours expended by Defense Counsel. (ECF No. 165 at 10). In

support of such, Defendants attach a report identifying all time expended by Defense Counsel,

which according to Defendants totaled 440 hours. Id. at 11. As noted by the United States District



                                                  7
Court for the Northern District of Western Virginia, there is a “long standing and yet unresolved

split of authority on the question of whether the fees, hours and costs incurred by one party are

relevant to determining the fees, hours and costs for which the other party should be compensated.”

Marks Const. Co. v. Huntington Nat. Bank, 2010 WL 1836785, at *2 (N.D. W.Va. May 5, 2010)

(“[T]he decision of whether a comparison of opposing counsel’s time records and resulting fees

would aid in a determination of the reasonableness of requested attorneys’ fees is solely within the

court’s discretion.”).

           Here, Plaintiffs’ Counsel represented approximately fifty plaintiffs, while Defense Counsel

only represented five parties related to one employer.3 Defendants fail to provide a sufficient

explanation as to why the time they spent should correspond to that which Plaintiff was permitted

to spend, other than to point out the difference. See, e.g., Ambling Mgmt. Co. v. Univ. View

Partners LLC, 2010 WL 457508, at *2 (D. Md. Feb. 3, 2010) (affirming then-Magistrate Judge

Bredar’s denial of a discovery request for opposing party’s fees records, and noting that the

reasonableness of the Plaintiff’s fees (not the Defendant’s) were at issue, and the hours required

of one side may differ substantially, as the nature of the work required by each side may differ

dramatically). Consequently, a comparison of Defense Counsel’s time records does not aid this

Court in a determination of the reasonableness of the requested attorneys’ fees.

                 II.    Clerical and Administrative Time

           Next, Defendants assert that Plaintiffs’ Counsel improperly seeks compensation for

clerical, or administrative tasks. (ECF No. 165 at 3) (“A large number of entries, such as for data

entry and indexing, should have been separated or notated to be billed at a paralegal rate. Yet

other entries show work that should have been deducted entirely because tasks such as . . .



3
    See (ECF No. 114) (outlining the class members within a Joint Motion to Certify the Class).

                                                           8
scheduling, filing, and mailing cannot be compensated”). Generally, administrative or secretarial

work should not be compensated as an award for attorney’s fees. Anthony v. Crestview Wine &

Spirts, LLC, 2019 WL 4673404, at *5 (D. Md. Sept. 24, 2019) (citing Kabore v. Anchor Staffing,

Inc., 2012 WL 5077636, at *4 (D. Md. Oct. 17, 2012)). Fees for work performed by paralegals

are generally recoverable, but only to the extent that they reflect tasks traditionally performed by

an attorney and for which the attorney would customarily charge the client. Id. (emphasis added).

Where a description is ambiguous as to whether the task is clerical or legal in nature, courts have

declined to award fees for those hours. Id.4

         Plaintiffs’ Counsel articulates that it was not required to delegate such tasks as ECF filings

and has exercised billing discretion by charging these tasks at a lower rate. (ECF No. 166 at 10).

The Court acknowledges that in certain cases, such tasks were billed at a paralegal rate (albeit

$150/hour, not the $95/hour now ordered). However, after extensive review of the time entries,

the Court agrees that some reclassification is justified, and includes those reclassifications in its

order below. Further, in some cases, the Court has excluded the time sought altogether where

purely administrative or clerical.

              III.     Duplicative, Excessive and Unnecessary Fee Entries

         Defendants attack some entries as duplicative, to include “numerous entries where two or

three of Plaintiffs’ attorneys attended calls, hearings and meetings, and reviewed and/or revised

the same documents.” (ECF No. 165 at 3). This Court’s Rules and Guidelines for Determining


4
  See, e.g., Kreuze v. VCA Animal Hosp. Inc., 2019 WL 2107263, at *8 (D. Md. May 14, 2019) (“While Mr. Adelman
is undoubtedly an attorney, his law degree does not in and of itself support the argument that these are ‘tasks
traditionally performed by an attorney’ or that they are not clerical or administrative in nature. The litmus test is not
the title of the individual completing the task; rather it is the nature of the task itself. On the other hand, simply
because an attorney bills for tasks he completes at a paralegal rate does bar him from recovering for those tasks if they
are indeed legal in nature. In this Court’s opinion, this as an exercise of prudent billing practices to be encouraged in
a profession frequently accused of padding its invoices to meet a bottom line.”).


                                                           9
Attorney’s Fees leave open the possibility for two attorneys to be compensated when work

includes “periodic conferences of defined duration held for the purpose of work organization,

strategy and delegation of tasks.” See L.R. App’x. B. See also Chapman, 2011 WL 2651867, at

*16 (noting the question of whether two attorneys, who are not from the same firm, can bill for

telephone conferences between themselves has not been addressed in the Fourth Circuit). Thus,

for this type of work, this Court is not required to impose a downward adjustment for calls which

both attorneys billed when the calls concerned organizing, strategizing, and delegating. Id. (“[A]

reduction for redundant hours is warranted only if the attorneys are unreasonably doing the same

work.”).

        Defendants also argue that some entries reflect time that was excessive or unnecessary to

the task at hand. For example, Defendants argue that they produced approximately 5,000

documents, roughly the amount that would fit in one and a half Banker’s box, and it should not

have taken ninety (90) hours to review that volume of records. (ECF No. 165 at 15). In describing

the 81.4 hours spent on “review[ing] responses,” Counsel repeated the exact same phrase. (ECF

No. 159-3 at 22–25) (“Review and process Defendants’ discovery production, identify deficiencies

in production and discrepancies in produced wage and hour records.”).

       As another example, Defendants point out that with regard to the initial settlement

agreement, Hoffman expended 13.6 hours drafting the document, Liew then spent an additional

11.4 hours reviewing and editing it, and then Hoffman spent an additional 2.3 hours reviewing and

editing it. Relatedly, time spent by multiple attorneys, i.e., new associate attorneys, to get or keep

“up to speed” on a case may be unreasonable where it reflects unnecessary overstaffing. Ford v.

Karpathoes, Inc., 2015 WL 736809, at *10 (D. Md. Feb. 19, 2015).




                                                 10
       Throughout their Opposition, Defendants attack the time and labor set forth, given the

experience of Plaintiffs’ attorneys, and how much of the work that occurred never made it into a

motion of pleading and were unnecessary. Defendants also correctly argue that if counsels’

experience merits a $400.00 hourly rate, it also comes with the expectation that they work

efficiently and utilize such experience and knowledge in doing so. In light of Defendants’

arguments, the Court performed its own extensive review of the bills with an eye towards

reductions for duplicative, excessive or unnecessary time entries and has made certain reductions

specified in its order below. In so doing, the Court does not at all doubt that the time recorded

was, in fact, worked, but concludes that the time spent for some tasks was more than would

reasonably be passed on to a paying client and, therefore, unreasonable to pass on to Defendants.

            IV.    Pre-Engagement Time

       Defendants contend that entries by Counsel for pre-engagement occurrences, such as

Messrs. Rubin and Hoffman’s entries for communicating and interviewing potential clients and

opt-ins, must be deducted. (ECF No. 165 at 17).

       Further, Defendants dispute billing entries for time spent communicating with potential

opt-ins, who may later join the case. Plaintiffs’ Counsel concedes that four entries (1, 301, 302

and 303) reflect time incurred prior to filing suit, but represent that those entries were for tasks

undertaken after they were retained by Ms. Knox. (ECF No. 166 at 13). Those for entries are

minor and will be allowed.      Further, as to the opt-ins, Plaintiffs counter that such opt-ins

(considering joining after the case is filed) are at least witnesses, and thus these communications

are quintessential attorney time wherein they provide advice and counsel to interested workers,

information useful to evaluate their options, and to determine “their potential suitability for

inclusion in this case.” (ECF No. 166 at 13). Given their status as potential witnesses and the fact



                                                11
that this case is a collective/class action where Plaintiffs’ counsel is, in part, tasked with notifying

appropriate potential class members for inclusion, the Court agrees with Plaintiffs, and will not

order a further reduction.

               V.     Preparation of Expert Report
         Next, Defendants argue that the hours claimed by the attorneys for drafting expert reports,

when such could have been drafted by the experts and only reviewed and lightly edited by the

attorneys, should be deducted. (ECF No. 165 at 17).5 Defendants request that of the time listed

under Section III.d (11.9 hours) be deducted. Id.6 The Court disagrees. Attorneys are often

intimately involved with experts in drafting and editing expert reports, as attorneys (rather than

experts) are more familiar with the legal requirements and may also have insight into the most

effective way to present the information in support of the case. Further, attorneys are often the

liaison between the client and the expert, conveying and refining the factual underpinning of the

report. Given the number of plaintiffs involved, the detail required, and the legal overlay, there is

nothing apparent to the Court in these entries that should not be recoverable.

              VI.     Vague Time Entries

         Defendants also articulate that an overall reduction of hours is appropriate because of the

improper format of Plaintiffs’ billing records. (ECF No. 165 at 12). They contend that Plaintiffs

did not comply with the Local Rules, because instead of “organizing the entries into the ten

litigation phases, they chose to further break down each phase into subsections, and some



5
 Although, generally, Mr. Warbasse’s time was not contested, Counsel noted that Mr. Warbasse expended 22.4 hours
relating to the Expert Report on damages, and within his Declaration states that he was primarily responsible for
“preparation of a Rule 26(a) expert report. (ECF No. 159-23)
6
  Defendants further assert that .1 hours must be deducted for nonbillable time reviewing an expert invoice. Given
counsel’s role in working with the expert, it is not unreasonable for counsel to spend a short time verifying that the
invoice submitted should be paid as submitted. Accordingly, the Court will not deduct the .1 hours as urged by
Defendants.

                                                         12
subsections into sub-sections.” (ECF No. 165 at 12). This Court need not decide whether such

practice follows the Local Rules, but notes that it would be beneficial, in the future, for Plaintiffs’

Counsel to provide (at the very least) a breakdown of the total hours worked and fees charged,

within each of the ten litigation phases. See Chapman, 2011 WL 2651867, at *18 n.11 (explaining

that across-the-board reductions are appropriate when billing records are voluminous and

numerous billing entries are in dispute).       However, clearly, these records provide detailed

information that permits this Court to evaluate the tasks completed and charged to the parties.

           VII.    Fee Preparation

       Finally, Defendants argue the Court should deny fees for all time spent relating to preparing

the Fee Petition. (ECF No. 165 at 19). Certainly, it is true that prevailing plaintiffs may be awarded

fees for attorney time spent preparing a fee petition. Ford, 2015 WL 736809, at *11 (discussing

Local Rule 1(b)(x), which specifies that counsel should present time spent on “fee petition

preparations” separately from time spent on other tasks). Preparing a fee petition is akin to

preparing any other motion, as arguments supporting the amount and discussing the application of

the Johnson factors must be detailed. Thus, the Court will not deduct all fees so designated, as

Defendants urge. Nonetheless, attorneys typically do not bill clients for time they spend revising,

reorganizing, reformatting, or editing bills, and there are multiple time entries reflecting such

activities over and above what review might be necessary to support a particular argument.

Accordingly, those entries are disallowed, as set forth in the Court’s order below.

          VIII.    Post-Judgment Interest

       Under the post-judgment statute, post-judgment interest “shall be awarded on any money

judgment in a civil case recovered in district court.” 28 U.S.C. § 1961. Specifically, such interest




                                                  13
is awarded from the “date of entry of judgment.” Id. While not addressed by either party the

appropriate “date of entry of judgment” is oftentimes contested. See, i.e., Fryer v. A.S.A.P. Fire

& Safety Corp., Inc., 758 F. Supp. 2d 29, 33 (D. Mass. Dec. 15, 2010), aff’d, 658 F.3d 85 (1st Cir.

2011) (“A circuit split exists as to whether postjudgment interest on an attorneys’ fee award runs

from the date of the merits judgment or the date of the quantum judgment. Courts in this district

calculate fees from the date of the merits judgment.”) (international citations omitted). As Counsel

has not cited, nor can this Court find, any precedent concerning the appropriate date for “final

judgment,” this Court declines to award post-judgment interest from August 22, 2019 (the date of

the final judgment as to the merits of the claim) as requested by Plaintiffs. (ECF No. 159-29 ¶ 4).7

On August 22, 2019, this Court issued a Final Judgment Approving Settlement and Certifying the

Settlement Class. (ECF No. 157). Notably absent from the Settlement, however, was an

agreement on attorneys’ fees. This aspect of the case was specifically referred to Judge Sullivan

(ECF No. 158), and a settlement conference was held on October 17, 2019. This mediation was

unsuccessful, and the parties remained unable to agree on the appropriate amount of fees.(ECF

167). Accordingly, this Court was required to ascertain the appropriate amount.

         In this Court’s view, until this Order, the appropriate decision regarding fees remained

hotly contested, unresolved, and clearly unascertainable. See Vandevender v. Blue Ridge, 756 Fed.

App’x. 230, 232 (4th Cir. 2018) (“[T]hese rulings are based on the principle that postjudgment

interest should run from the time the amount of the judgment was “ascertainable in a meaningful



7
  McKnight v. Circuit City Stores, Inc., 14 F. App’x. 147, 155–56 (4th Cir. 2001) (“Here, [Defendant] has never
contested that it is liable for attorneys’ fees in some amount. Moreover, while Circuit City has criticized the billing
practices of Plaintiffs’ counsel, we have never questioned adequacy of the evidence supporting counsel’s fee and costs
requests. Accordingly, it was proper for the district court to award interest from the date of the initial fee and costs
awards (June 25, 1997). And, lest there be any confusion on remand, we note that nothing in this opinion should be
construed to interrupt the accumulation of interest. This interest should be calculated based on the amount of fees and
costs ultimately determined to be appropriate.”).

                                                          14
sense.”); Powell v. Carey Int’l Inc., 548 F. Supp. 2d 1351 (S.D. Fla. 2008) (holding employees

were entitled to interest only from date that cost judgment was entered, rather than the date the

final judgments issued). In the circumstances presented here (an action pursuant to Section 216(b)

of the FLSA wherein attorneys’ fees and such are to be assessed separately), the determination of

attorneys’ fees was clearly a separate matter. See Saman v. LBDP, Inc., 2013 WL 2949047, at *3–

6 (D. Md. June 13, 2013) (“Finally, where a proposed settlement of FLSA claims includes a

provision regarding attorneys’ fees, the reasonableness of the award must also “be independently

assessed . . .”). Accordingly, I shall award postjudgment interest, if any, from a date fifteen (15)

days after of Plaintiffs submit their revised petition consistent with this Memorandum and Order.

            IX.    CONCLUSION


       In light of the above,

   1. Plaintiffs’ Motion (ECF No. 159) is GRANTED in part;

   2. Plaintiffs are to submit a revised bill reflecting the Court’s comments and incorporating

       the specific reductions set forth below within fourteen (14) days; and

   3. Plaintiffs’ request for post-judgment relief is DENIED at this time, but post-judgment

       interest will begin to run fifteen (15) days after Plaintiffs submit their revised petition if

       the amount remains unpaid.

A separate order shall follow.




Date: November 18, 2019                                       /s/
                                                  J. Mark Coulson
                                                  United States Magistrate Judge



                                                15
16
                       Court’s Order Regarding Specific Time Entries
        In addition to reducing rates as indicated above (i.e., Liew, Herbers, McGarry and

Paralegal Rate), the Court recharacterizes or disallows the entries below.

   I.      The following time entries should be re-characterized as Paralegal hours, and
           accordingly recalculated at $95/hours:
340
341
356
357
443
446
448
449
451
452
453
454
456
460
461
462
463
466
467
574
586
587
588

                                                17
594
805
1132
1234
1235
   II.     The Court disallows the following time entries as administrative/clerical tasks:
208
225
228
236
290
554
562
761
791
792
   III.    The Court disallows (or, where indicated, partially disallows) the following time
           entries as duplicative, excessive and/or unnecessary:
259
283
338
350
351
395
402
404 (2.0 allowed; 1.7 disallowed)
406
411
435

                                             18
438
496
497
498
499
502
506
509
510
511
529
541
543
544
545
546
551
552
556
563
564
566
592
621 (1.0 allowed; .7 disallowed)
638
718 (1.0 allowed; .7 disallowed)
720
752


                                   19
762
766
767
769
770
794
795
808
809
810
880
881
882
886
1047
1055
1061
1062
1064
1067
1075
1184
1188
1291
1292
   IV.   The Following entries are disallowed because, in the Court’s view,
         reformatting/reorganizing of bills or expanding/modifying the description of time
         entries should not be chargeable to an opponent just as it would not be chargeable
         to a paying client. See, supra, Section III.B.7 (noting the Court does believe that time
         spent reviewing bills for purposes of supporting a substantive argument in support of a

                                              20
        fee petition is recoverable, and accordingly, did not include such entries in the
        following list):
1255
1256
1257
1258
1261
1263
1264
1265
1266
1267
1268
1269
1270
1271
1277
1278


   V.




                                          21
